Title: To George Washington from Richard Bennett Lloyd, 5 November 1782
From: Lloyd, Richard Bennett
To: Washington, George


                  
                     Sir
                     Annapolis 5th Novr 82
                  
                  A fever having attacked me very soon after I had the honor of Yr Excellency’s Letter, it hitherto has prevented me from returning many thanks for your kind suggestion—I am of opinion, the Gentleman who you mention will not remain long on this side of the Atlantic—I shall therefore endeavour to prevent such letters as may come to his care, for Mrs Lloyd, from following him to Europe.
                  We had the pleasure to hear that Mrs Washington was well a few days ago, by Mrs Custis, who has honored this place with her presence—She quitted us Yesterday to the no small regret of Mrs Lloyd & your humble Servant—but we are pleasing ourselves with the hope of seeing her again next Month if She does not visit Head Quarters.  I have the honor to subscribe Myself very respectfully—Your Excellency’s most obt Servant
                  
                     Richard Bentt Lloyd
                     
                  
               